





Exhibit 10.1







NINTH SUPPLEMENTAL INDENTURE







from







YANKEE GAS SERVICES COMPANY







to







THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.







TRUSTEE







_________________________________







Dated as of  October 1, 2008







Supplemental to Indenture of Mortgage

and Deed of Trust from

Yankee Gas Services Company to

The Bank of New York Mellon Trust Company, N.A. (successor as trustee to

The Bank of New York Trust Company, N.A., successor to

The Bank of New York, successor to
Fleet National Bank, formerly known as

The Connecticut National Bank), Trustee,

dated as of July 1, 1989





























NINTH SUPPLEMENTAL INDENTURE




NINTH SUPPLEMENTAL INDENTURE, dated as of October 1, 2008 between YANKEE GAS
SERVICES COMPANY, a specially chartered Connecticut corporation (herein called
the "Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national
banking corporation, successor as trustee to The Bank of New York, as successor
to Fleet National Bank (formerly known as The Connecticut National Bank), as
Trustee (the "Trustee”) under the Indenture of Mortgage and Deed of Trust, dated
as of July 1, 1989, executed and delivered by the Company (herein called the
"Original Indenture”; the Original Indenture and any and all indentures and
instruments supplemental thereto, including, without limitation, this Ninth
Supplemental Indenture, being herein called the "Indenture”);




WHEREAS, pursuant to Sections 13.01(C), 13.01(G), 3.03 and Article Five of the
Original Indenture, the Company desires to provide for the issuance under the
Indenture of a new series of Bonds, which Bonds will be secured by and entitled
to the benefits of the Indenture, and to add to its covenants and agreements
contained in the Original Indenture certain other covenants and agreements; and




WHEREAS, the Company proposes to effect the amendments to the Indenture
hereinafter specified;




WHEREAS, all acts and things necessary to make this Ninth Supplemental Indenture
a valid, binding and legal instrument have been performed, and the issuance of
the new series of Bonds, subject to the terms of the Original Indenture, has
been duly authorized by the Board of Directors of the Company and approved by
the Connecticut Department of Public Utility Control, and the Company has
requested and hereby requests the Trustee to enter into and join the Company in
the execution and delivery of this Ninth Supplemental Indenture;




NOW, THEREFORE, THIS NINTH SUPPLEMENTAL INDENTURE WITNESSETH, that, to secure
the payment of the principal of (and premium, if any) and interest on the
Outstanding Secured Bonds, including the new series of Bonds hereunder issued,
and the performance of the covenants therein and herein contained and to declare
the terms and conditions on which all such Outstanding Secured Bonds are
secured, and in consideration of the premises and of the purchase of the Bonds
by the Holders thereof, the Company by these presents does grant, bargain, sell,
alien, remise, release, convey, assign, transfer, mortgage, hypothecate, pledge,
set over and confirm to the Trustee, all property, rights, privileges and
franchises of the Company of every kind and description, real, personal or
mixed, tangible and intangible, whether now owned or hereafter acquired by the
Company, wherever located, and grants a security interest therein for the
purposes herein expressed, except any Excepted Property which is expressly
excepted from the lien hereof in the Original Indenture, and including, without
limitation, all and singular the following:




















All property, rights, privileges and franchises particularly described in the
Original Indenture, and any and all indentures and instruments supplemental
thereto, including, without limitation, the First Supplemental Indenture dated
as of April 1, 1992, the Second Supplemental Indenture dated as of December 1,
1992, the Third Supplemental Indenture dated as of June 1, 1995, the Fourth
Supplemental Indenture dated as of April 1, 1997, the Fifth Supplemental
Indenture dated as of January 1, 1999, the Sixth Supplemental Indenture dated as
of January 1, 2004, the Seventh Supplemental Indenture dated as of November 1,
2004, the Eighth Supplemental Indenture dated as of July 1, 2005, and in
addition, all the property, rights, privileges and franchises particularly
described in Schedule A annexed to this Ninth Supplemental Indenture, which are
hereby made a part of, and deemed to be described herein, as fully as if set
forth herein at length.




TO HAVE AND TO HOLD all said property, rights, privileges and franchises of
every kind and description, real, personal or mixed, hereby and hereafter (by
supplemental indenture or otherwise) granted, bargained, sold, aliened, remised,
released, conveyed, assigned, transferred, mortgaged, hypothecated, pledged, set
over or confirmed as aforesaid, or intended, agreed or covenanted so to be,
together with all the appurtenances thereto appertaining (said properties,
rights, privileges and franchises, including any cash and securities hereafter
deposited or required to be deposited with the Trustee (other than any such cash
which is specifically stated herein not to be deemed part of the Trust Estate),
being herein collectively called "Trust Estate") unto the Trustee and its
successors and assigns forever.




SUBJECT, HOWEVER, to Permitted Encumbrances (as defined in Section 1.01 of the
Original Indenture).




BUT IN TRUST, NEVERTHELESS, for the proportionate and equal benefit and security
of the Holders from time to time of all the Outstanding Secured Bonds without
any preference or priority of any such Bond over any other such Bond.




UPON CONDITION that, until the happening of an Event of Default (as defined in
Section 1.01 of the Original Indenture) and subject to the provisions of Article
Six of the Original Indenture, the Company shall be permitted to possess and use
the Trust Estate, except cash, securities and other personal property deposited
and pledged, or required to be deposited and pledged, with the Trustee, and to
receive and use the rents, issues, profits, revenues and other income of the
Trust Estate.




AND IT IS HEREBY DECLARED that in order to set forth the terms and provisions of
the new series of Bonds and in consideration of the premises and of the purchase
and acceptance of such Bonds by the holders thereof, and in consideration of the
sum of One Dollar ($1.00) to it duly paid by the Trustee, and of other good and
valuable consideration, the receipt whereof is hereby acknowledged, and for the
purpose of securing the faithful performance and observance of all the covenants
and conditions








- 2 -










of the Indenture, the Company hereby covenants and agrees with the Trustee and
provides as follows:







ARTICLE I




DEFINITIONS AND RULES OF CONSTRUCTION







Section 1.01.

Terms from the Original Indenture.  All defined terms used in this Ninth
Supplemental Indenture and not otherwise defined herein shall have the
respective meanings ascribed to them in the Original Indenture.




Section 1.02.

References are to Ninth Supplemental Indenture.  Unless the context otherwise
requires, all references herein to "Articles," "Sections" and other subdivisions
are to the designated Articles, Sections and other subdivisions of this Ninth
Supplemental Indenture, and the words "herein," "hereof," "hereby," "hereunder"
and words of similar import refer to this Ninth Supplemental Indenture as a
whole and not to any particular Article, Section or other subdivision hereof or
to the Original Indenture.







ARTICLE II




SERIES J BONDS







Section 2.01

Specific Title, Terms and Forms.  There is hereby created and shall be
outstanding under and secured by the Indenture a series of Bonds entitled "First
Mortgage Bonds, 6.90% Series J, Due 2018" (herein called the "Series J Bonds"),
limited in aggregate principal amount at any one time outstanding to One Hundred
Million Dollars ($100,000,000).  The form of the Series J Bonds shall be
substantially as set forth in Exhibit A hereto with such insertions, omissions,
substitutions and variations as may be determined by the officers executing the
same as evidenced by their execution thereof.




The Series J Bonds shall be issued as fully registered Bonds in denominations of
$500,000 or any amount in excess thereof which is an integral multiple of
$250,000 (except as may be necessary to reflect any principal amount not evenly
divisible by $250,000 remaining after any partial redemption), or in such other
denominations as the Trustee may approve.  The Series J Bonds shall be numbered
J-1 and consecutively upwards, or in any other manner deemed appropriate by the
Trustee.  The Series J Bonds shall mature on October 1, 2018 and shall bear
interest from the date of issuance thereof (or from the most recent Interest
Payment Date to which interest has been paid or duly provided for) at the rate
of 6.90% per annum (computed on the basis of a 360-day year of twelve 30-day
months).  Interest Payment Dates for the Series J Bonds shall








- 3 -










be (i) April 1 and October 1 of each year, commencing April 1, 2009, and (ii) at
the Stated Maturity of the principal.




Notwithstanding the otherwise applicable provisions of the Indenture, the
principal and the Redemption Price of, and interest on, the Series J Bonds shall
be payable by Federal funds bank wire transfer of immediately available funds so
long as required by Section 5.1 of the Bond Purchase Agreements, each dated
October 7, 2008, between the Company and the initial purchasers of the Series J
Bonds (the "Bond Purchase Agreements") or, in the event such section shall no
longer be applicable, at the office or agency of the Company in New York, New
York, in such coin or currency of the United States of America as at the time of
payment is legal tender for public or private debts.




The Regular Record Date referred to in Section 3.09 of the Original Indenture
for the payment of the interest on the Series J Bonds payable, and punctually
paid or duly provided for, on any Interest Payment Date shall be the 1st day
(whether or not a business day) of the calendar month next preceding such
Interest Payment Date.




Section 2.02

No Sinking Fund; No Mandatory Scheduled Redemptions Prior to Final Maturity.
 The Series J Bonds shall not be subject to any sinking fund or mandatory
scheduled redemption prior to final maturity.




Section 2.03

Optional Redemption.  The Series J Bonds shall be redeemable at the option of
the Company in whole at any time or in part from time to time prior to their
Stated Maturity, at a redemption price equal to the principal amount of the
Series J Bonds being prepaid plus accrued interest thereon to the date of such
redemption together with a premium equal to the then applicable Make-Whole
Amount.




The Company will give notice of any optional redemption of the Series J Bonds
pursuant to this Section 2.03 to each Holder thereof not less than 30 days nor
more than 60 days before the date fixed for such optional redemption, specifying
(a) such date, (b) the principal amount of the Holder's Bond to be redeemed on
such date, (c) that a premium may be payable, (d) the estimated premium,
calculated as of the day such notice is given, and (e) the accrued interest
applicable to the redemption.  Such notice of redemption shall also certify all
facts, if any, which are conditions precedent to any such redemption.  Notice of
redemption having been so given, the aggregate principal amount of the Series J
Bonds specified in such notice, together with accrued interest thereon, and the
premium, if any, payable with respect thereto shall become due and payable on
the redemption date specified in such notice.  Two business days prior to the
redemption date specified in such notice of optional redemption, the Company
shall provide the Trustee and each Holder of a Bond written notice of whether or
not any premium is payable in connection with such redemption, the premium, if
any, calculated as of the second business day prior to the redemption date, and
a reasonably detailed computation of the Make-Whole Amount.  The Trustee shall
be under no duty to inquire into, may








- 4 -










conclusively presume the correctness of, and shall be fully protected in acting
upon the Company’s calculation of any Make-Whole Amount.




For purposes of this Section 2.03, the term "Make-Whole Amount," as calculated
by the Company, shall mean in connection with any optional redemption of the
Series J Bonds the excess, if any, of (a) the aggregate present value as of the
date of such redemption of each dollar of principal amount of Series J Bonds
being redeemed and the amount of interest (exclusive of interest accrued to the
date of redemption) that would have been payable in respect of such dollar if
such redemption had not been made, determined by discounting such amounts at the
Reinvestment Rate from the respective dates on which they would have been
payable, over (b) 100% of the principal amount of the outstanding Series J Bonds
being redeemed.




The "Reinvestment Rate" means (1) the sum of  0.50% plus the yield reported on
page "USD" of the Bloomberg Treasury/Money Market Monitor Screen (or, if not
available, any other nationally recognized trading screen reporting on-line
intraday trading in United States government securities) at 12:00 noon (New York
time) on such date for United States government securities having a maturity
rounded to the nearest month corresponding to the remaining Weighted Average
Life to Maturity of the principal being redeemed, prepaid or paid or (2) in the
event that no such nationally recognized trading screen reporting on-line
intraday trading in United States government Securities is available,
Reinvestment Rate means 0.50% plus the arithmetic mean of the yields under the
respective headings "This Week" and "Last Week" published in the Statistical
Release under the caption "Treasury Constant Maturities" for the maturity
(rounded to the nearest month) corresponding to the Weighted Average Life to
Maturity of the principal being redeemed.  If no maturity exactly corresponds to
such Weighted Average Life to Maturity, yields for the two published maturities
most closely corresponding to such Weighted Average Life to Maturity shall be
calculated pursuant to the immediately preceding sentence, and the Reinvestment
Rate shall be interpolated or extrapolated from such yields on a straight-line
basis, rounding in each of such relevant periods to the nearest month.  For
purposes of calculating the Reinvestment Rate, the most recent Statistical
Release published prior to the date of determination of the Make-Whole Amount
shall be used.




For purposes of this Section 2.03, "Weighted Average Life to Maturity" of the
principal amount of the Series J Bonds being redeemed shall mean, as of the time
of any determination thereof, the number of years obtained by dividing the then
Remaining Dollar-Years of such principal by the aggregate amount of such
principal.  The term "Remaining Dollar-Years" of such principal shall mean the
amount obtained by multiplying the amount of principal that would have become
due at the Stated Maturity of the Series J Bonds if such redemption had not been
made by the number of years (calculated to the nearest one-twelfth) which will
elapse between the date of determination and the Stated Maturity of the Series J
Bonds.











- 5 -










As used in this Section 2.03, "Statistical Release" shall mean the then most
recently published statistical release designated "H.15(519)" or any successor
publication which is published weekly by the Federal Reserve System and which
establishes yields on actively traded United States government securities
adjusted to constant maturities or, if such statistical release is not published
at the time of any determination hereunder, then such other reasonably
comparable index which shall be designated by the Holders of 66-2/3% in
aggregate principal amount of the outstanding Series J Bonds.




The principal amount, if any, of the Series J Bonds to be redeemed pursuant to
this Section 2.03 shall be selected on a pro rata basis from all Series J Bonds
Outstanding on the Redemption Date.




The Series J Bonds shall not be redeemable at the option of the Company prior to
their Stated Maturity other than as provided in this Section 2.03.




Section 2.04.

Place of Payment.  The principal and the redemption price of, and the premium,
if any, and the interest on, the Series J Bonds shall be payable at the
principal corporate trust office of The Bank of New York Mellon Trust Company,
N.A., in New York, New York.




Section 2.05.

Exchangeability.  Subject to Section 3.07 of the Original Indenture, all Series
J Bonds shall be fully interchangeable, and, upon surrender at the office or
agency of the Company in a Place of Payment therefor, shall be exchangeable for
other Series J Bonds of a different authorized denomination or denominations, as
requested by the Holder surrendering the same.  The Company will execute, and
the Trustee shall authenticate and deliver, Series J Bonds whenever the same are
required for any such exchange.




Section 2.06.

Bond Purchase Agreements.  Reference is made to Sections 5 and 7 of the Bond
Purchase Agreements for certain provisions governing the rights and obligations
of the Company, the Trustee and the Holders of the Series J Bonds.  Such
provisions are deemed to be incorporated in this Article II by reference as if
set forth herein at length.




Section 2.07.

Restrictions on Transfer.  All Series J Bonds originally issued hereunder shall
bear the following legend:




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT").  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR
HOLDERS THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE),
(2) SO LONG AS THIS SECURITY IS ELIGIBLE FOR








- 6 -










RESALE PURSUANT TO RULE 144A, TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS
A QUALIFIED INSTITUTIONAL BUYER, WITHIN THE MEANING OF RULE 144A UNDER THE 1933
ACT, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO
AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER
THE 1933 ACT, (5) IN RELIANCE ON ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, SUBJECT TO THE RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT OR (6) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN THE CASE OF CLAUSES (2),
(3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF A CERTIFICATION OF THE
TRANSFEROR TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT,
AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
JURISDICTION OF THE UNITED STATES.  THE HOLDER OF THIS SECURITY WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO HEREIN.




All Series J Bonds issued upon transfer or exchange thereof shall bear such
legend unless the Company shall have delivered to the Trustee an Opinion of
Counsel which states that the Series J Bonds may be issued without such legend.
 All Series J Bonds issued upon transfer or exchange of a Series J Bond or Bonds
which do not bear such legend shall be issued without such legend.  The Company
may from time to time modify the foregoing restrictions on resale and other
transfers, without the consent of but upon notice to the Holders, in order to
reflect any amendment to Rule 144A under the Securities Act of 1933 or change in
the interpretation thereof or practices thereunder.




Section 2.08.

Authentication and Delivery.  Upon the execution of this Ninth Supplemental
Indenture, the Series J Bonds shall be executed by the Company and delivered to
the Trustee for authentication, and thereupon the same shall be authenticated
and delivered by the Trustee pursuant to and upon Company Request.




Section 2.09.

Default.  Pursuant to the Original Indenture (and notwithstanding any provision
of Section 9.22 thereof to the contrary), for purposes of determining whether an
Event of Default exists with respect to the Series J Bonds, any default in
payment (whether due as a scheduled installment of principal or interest, or at
original maturity or earlier redemption or acceleration, or otherwise) with
respect to Bonds of any other series which constitutes an Event of Default with
respect to the Bonds of such series shall also constitute an Event of Default
with respect to the Series J Bonds.








- 7 -













Section 2.10.  Consent to Amendment of Available Income Certificate Requirement.
 Each Holder of a Series J Bond (including any successors and assigns and any
owner of a book-entry interest therein), solely by virtue of its acquisition
thereof, shall have and be deemed to have irrevocably consented, without the
need for any further action or consent by such Holder, to any and all amendments
to the Indenture which are intended to eliminate or modify in any manner the
requirement for an Available Income Certificate in connection with the issuance
of additional bonds upon the basis of retirement of bonds, as provided for in
Section 5.03(C)(2) thereof.




Section 2.11.

Consent to Amendment and Restatement of Mortgage Indenture.  Each Holder of a
Series J Bond (including any successors and assigns and any owner of a
book-entry interest therein), solely by virtue of its acquisition thereof, shall
have and be deemed to have consented, without the need for any further action or
consent by such Holder, to the amendment and restatement of the Indenture in
substantially the form set forth in Exhibit B to this Ninth Supplemental
Indenture (the “Amended and Restated Indenture”), with such additions,
deletions, and other changes made to such form prior to the time of such
amendment and restatement (“Future Changes”) (1) that add to the covenants of
the Company in the Amended and Restated Indenture, or surrender rights or powers
of the Company therein, for the benefit of the Holders of the Outstanding Bonds,
(2) as shall be requested by the Trustee and its counsel, (3) as may be
requested by the Department of Public Utility Control of the State of
Connecticut or other regulatory authority having jurisdiction over the Company,
or (4) otherwise, as shall be proposed by the Company after the date of the
execution and delivery of the Ninth Supplemental Indenture, provided that (a) in
the case of any Future Change described in clause (4), such Future Change is
not, in the reasonable judgment of the Company, inconsistent with the
fundamental structure and terms of the Amended and Restated Indenture, and (b)
in the case of any Future Change described in clause (3) or (4), such Future
Change does not, in the reasonable judgment of the Company, adversely affect in
any material respect the interests of the Holders of the Bonds.







ARTICLE III




MISCELLANEOUS PROVISIONS




Section 3.01.

Effectiveness and Ratification of Indenture.  The provisions of this Ninth
Supplemental Indenture shall be effective from and after the execution hereof;
and the Indenture, as hereby supplemented, shall remain in full force and
effect.




Section 3.02.

Titles.  The titles of the several Articles and Sections of this Ninth
Supplemental Indenture shall not be deemed to be any part thereof, are inserted
for convenience only and shall not affect any interpretation hereof.











- 8 -










Section 3.03.

Acceptance of Trust; Not Responsible for Recitals; Etc.  The Trustee hereby
accepts the trusts herein declared, provided, created or supplemented and agrees
to perform the same upon the terms and conditions herein and in the Original
Indenture, as heretofore supplemented, set forth and upon the following terms
and conditions:




The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Ninth Supplemental Indenture or for or in
respect of the recitals contained herein, all of which recitals are made by the
Company solely.  In general, each and every term and condition contained in
Article Ten of the Original Indenture shall apply to and form part of this Ninth
Supplemental Indenture with the same force and effect as if the same were herein
set forth in full with such omissions, variations and insertions, if any, as may
be appropriate to make the same conform to the provisions of this Ninth
Supplemental Indenture.




Section 3.04.

Successors and Assigns.  All covenants, provisions, stipulations and agreements
in this Ninth Supplemental Indenture contained are and shall be for the sole and
exclusive benefit of the parties hereto, their successors and assigns, and
(subject to the provisions of the Bond Purchase Agreements) of the Holders and
registered owners from time to time of the Bonds issued and outstanding under
and secured by the Indenture (except that the provisions of Article II hereof
are and shall be for the sole and exclusive benefit of the Holders of the Series
J Bonds).




Section 3.05.

Counterparts.  This Ninth Supplemental Indenture may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.




Section 3.06.

Governing Law.  The laws of the State of Connecticut shall govern this Ninth
Supplemental Indenture and the Series J Bonds, except to the extent that the
validity or perfection of the lien of the Indenture, or remedies thereunder, are
governed by the laws of a jurisdiction other than the State of Connecticut.













[THIS SPACE INTENTIONALLY LEFT BLANK]











- 9 -










IN WITNESS WHEREOF, the parties hereto have caused this Ninth Supplemental
Indenture to be duly executed, sealed and attested as of the day and year first
above written.




YANKEE GAS SERVICES COMPANY







By___/s/ Patricia C. Cosgel_________

    Name: Patricia C. Cosgel

    Title: Assistant Treasurer - Finance

Attest:




/s/ O. Kay Comendul_____________

Name: O.Kay Comendul

Title:    Assistant Secretary







Executed, sealed and delivered by

YANKEE GAS SERVICES COMPANY

in the presence of:







_/s/ Leonard Rodriguez_____________







_/s/ Lisa Barlow________________























THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee




By_/s/ Vaneta Bernard

    Name: Vaneta Bernard

 

    Title: Vice President

Attest:




/s/ Diana Kenelly_________________







Executed, sealed and delivered by

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee, in the presence of:




___/s/ [illegible]______________________________







__/s/ [illegible]_______________________________









































STATE OF CONNECTICUT

)

)  ss.:  Berlin

COUNTY OF HARTFORD

)




On this 6th day of October, 2008, before me, Lisa M. Barlow, the undersigned
officer, personally appeared Patricia C. Cosgel and O. Kay Comendul, who
acknowledged themselves to be the Assistant Treasurer – Finance and Assistant
Secretary, respectively, of Yankee Gas Services Company, a Connecticut
corporation, and that they, as such officers, being authorized so to do,
executed the foregoing instrument for the purpose therein contained, by signing
the name of the corporation by themselves as such officers, and as their free
act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




__/s/ Lisa M. Barlow________________

Lisa M. Barlow

Notary Public

My commission expires: March 31, 2011

(SEAL)










STATE OF MASSACHUSETTS

)

)  ss.:  

COUNTY OF SUFFOLK

)




On this 7th day of October, 2008, before me, Chi C. Ma, the undersigned officer,
personally appeared Vaneta Bernard and Diana Kenelly who acknowledged themselves
to be Vice President and Vice President respectively, of The Bank of New York
Mellon Trust Company, N.A., a national banking corporation, and that they, as
such officers, being authorized so to do, executed the foregoing instrument for
the purposes therein contained, by signing the name of the association by
themselves as such officers, and as their free act and deed.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.




________/s/ Chi C. Ma_________________




Notary Public

My commission expires: Sept. 3. 2010




(SEAL)




















SCHEDULE A




ALL THE PROPERTY, RIGHT, PRIVILEGES AND FRANCHISES AS SET FORTH IN THE FOLLOWING
DESCRIPTIONS.














 




EXHIBIT A




[FORM OF FIRST MORTGAGE BOND, 6.90% SERIES J, DUE 2018]







THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT").  THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF YANKEE GAS SERVICES COMPANY (THE "COMPANY") AND PRIOR
HOLDERS THAT THIS SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) TO THE COMPANY (UPON REDEMPTION THEREOF OR OTHERWISE), (2)
SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER,
WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE 1933 ACT, (4) PURSUANT TO AN EXEMPTION FROM REGISTRATION
IN ACCORDANCE WITH RULE 144 (IF AVAILABLE) UNDER THE 1933 ACT, (5) IN RELIANCE
ON ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, SUBJECT
TO THE RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE 1933 ACT OR (6) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, SUBJECT (IN THE CASE OF CLAUSES (2),
(3), (4) AND (5)) TO THE RECEIPT BY THE COMPANY OF A CERTIFICATION OF THE
TRANSFEROR TO THE EFFECT THAT SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY JURISDICTION OF THE UNITED STATES.  THE HOLDER OF THIS
SECURITY WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO HEREIN.




















Yankee Gas Services Company

First Mortgage Bonds,

6.90% Series J, Due 2018




CUSIP Number: 98478* AP 2

No. J -




Principal Amount:  $




Stated Maturity of Principal:   October 1, 2018




Applicable Rate:   6.90%




Interest Payment Dates:

April 1 and October 1, commencing April 1, 2009 and at the Stated Maturity of
the principal







Yankee Gas Services Company, a specially chartered Connecticut corporation
(hereinafter called the "Company", which term includes any successor corporation
under the Indenture hereinafter referred to), for value received, hereby
promises to pay to [___________], or registered assigns, at the Stated Maturity
set forth above, the Principal Amount set forth above (or so much thereof as
shall not have been paid upon prior redemption) and to pay interest (computed on
the basis of a 360-day year of twelve 30-day months) thereon from the date of
issuance hereof or from the most recent Interest Payment Date to which interest
has been paid or duly provided for, on each Interest Payment Date set forth
above in each year at the Applicable Rate set forth above.  The interest so
payable, and punctually paid or duly provided for, on any Interest Payment Date
will, as provided in said Indenture, be paid to the Person in whose name this
Bond (or one or more Predecessor Bonds, as defined in said Indenture) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the 1st day (whether or not a business day) of the
calendar month next preceding such Interest Payment Date.  Any such interest not
so punctually paid or duly provided for shall be paid to the Person in whose
name this Bond is registered on the business day immediately preceding the date
of such payment.  If all or any portion of the principal of, or the premium (if
any) or interest on, this Bond shall not be paid when due, the amount not so
paid shall bear interest at the lesser of (x) the highest rate allowed by
applicable law or (y) the greater of (i) the Prime Rate (as defined in the Bond
Purchase Agreements) or (ii) 7.90% (the Applicable Rate plus 1% per annum).




The principal and the Redemption Price of, and the interest on, this Bond shall
be payable at the principal corporate trust office of The Bank of New York
Mellon Trust Company, N.A., in New York, New York.  All such payments shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts.




This Series J Bond is one of a duly authorized issue of Bonds of the Company
designated as its "First Mortgage Bonds" (herein called the "Bonds"), issued and
to be issued in one or

















more series under, and all equally and ratably secured by, an Indenture of
Mortgage and Deed of Trust, dated as of July 1, 1989 (herein, together with any
indenture or instruments supplemental thereto, including the First Supplemental
Indenture dated as of April 1, 1992, the Second Supplemental Indenture dated as
of December 1, 1992, the Third Supplemental Indenture dated as of June 1, 1995,
the Fourth Supplemental Indenture dated as of April 1, 1997, the Fifth
Supplemental Indenture dated as of January 1, 1999, the Sixth Supplemental
Indenture dated as of January 1, 2004, the Seventh Supplemental Indenture dated
as of November 1, 2004, the Eighth Supplemental Indenture dated as of July 1,
2005, and the Ninth Supplemental Indenture dated as of October 1, 2008 (the
“Ninth Supplemental Indenture”), called the "Indenture"), between the Company
and The Bank of New York Mellon Trust Company, N.A., successor as trustee to The
Bank of New York, successor to Fleet National Bank (formerly known as The
Connecticut National Bank), as Trustee (herein called the "Trustee," which term
includes any successor Trustee under the Indenture).  Reference is hereby made
to the Indenture for a description of the properties thereby mortgaged, pledged
and assigned, the nature and extent of the security, the respective rights
thereunder of the Holders of the Bonds, the Trustee and the Company, and the
terms upon which the Bonds are, and are to be, authenticated and delivered.  All
capitalized terms used in this Bond which are not defined herein shall have the
respective meanings ascribed thereto in the Indenture.  Reference is also made
to the Bond Purchase Agreements, as defined in the Ninth Supplemental Indenture,
for a further description of the respective rights of the Holders of the Series
J Bonds, the Company and the Trustee, and the terms applicable to the Series J
Bonds.




As provided in the Indenture, the Bonds are issuable in series which may vary as
in the Indenture provided or permitted.  This Series J Bond is one of the series
specified in its title.




The Series J Bonds are not subject to any sinking fund or mandatory scheduled
redemption prior to final maturity.




As provided in the Indenture, at the option of the Company, the Series J Bonds
shall be redeemable in whole at any time or in part from time to time, prior to
their Stated Maturity, at a redemption price equal to the principal amount of
the Series J Bonds being prepaid plus accrued interest thereon to the date of
such redemption together with a premium equal to the then applicable Make-Whole
Amount.




The Company will give notice of any optional redemption of the Series J Bonds
pursuant to Section 2.03 of the Ninth Supplemental Indenture to each Holder
thereof not less than 30 days nor more than 60 days before the date fixed for
such optional redemption, specifying (a) such date, (b) the principal amount of
the Holder's Bond to be redeemed on such date, (c) that a premium may be
payable, (d) the estimated premium, calculated as of the day such notice is
given and (e) the accrued interest applicable to the redemption.  Such notice of
redemption shall also certify all facts, if any, which are conditions precedent
to any such redemption.  Notice of redemption having been so given, the
aggregate principal amount of the Series J Bonds specified in such notice,
together with accrued interest thereon, and the premium, if any, payable with
respect thereto shall become due and payable on the redemption date specified in
such notice.  Two business days prior to the redemption date specified in such





 

- 2 -










notice of optional redemption, the Company shall provide the Trustee and each
Holder of a Bond written notice of whether or not any premium is payable in
connection with such redemption, the premium, if any, calculated as of the
second business day prior to the redemption date, and a reasonably detailed
computation of the Make-Whole Amount.




Bonds (or portions thereof) for whose redemption and payment provision is made
in accordance with the Indenture shall thereupon cease to be entitled to the
lien of the Indenture and shall cease to bear interest from and after the date
fixed for redemption (in each event, so long as the payment due on any such date
shall be made).  The principal amount of the Series J Bonds to be redeemed upon
any optional redemption thereof shall be applied pro rata to all such Series J
Bonds Outstanding on the Redemption Date.




If an Event of Default, as defined in the Indenture, shall occur, the principal
of the Series J Bonds may become or be declared due and payable in the manner
and with the effect provided in the Indenture and the Bond Purchase Agreements.




The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Bonds under the Indenture at any
time by the Company with the consent of the Holders of a majority in aggregate
principal amount of the Bonds of all series at the time Outstanding affected by
such modification.  The Indenture also contains provisions permitting the
Holders of specified percentages in principal amount of Bonds at the time
Outstanding on behalf of the Holders of all the Bonds, to waive compliance by
the Company with certain provisions of the Indenture and certain past defaults
under the Indenture and their consequences.  Any such consent or waiver agreed
to as set forth above by the Holder of this Bond shall be conclusive and binding
upon such Holder and upon all future Holders of this Bond and of any Bond issued
upon the transfer hereof or in exchange hereof or in lieu hereof, whether or not
notation of such consent or waiver is made upon this Bond.




As set forth in the Ninth Supplemental Indenture, each Holder of a Series J Bond
(including any successors and assigns and any owner of a book-entry interest
therein), solely by virtue of its acquisition thereof, shall have and be deemed
to have irrevocably consented, without the need for any further action or
consent by such Holder, to any and all amendments to the Indenture which are
intended to eliminate or modify in any manner the requirement for an Available
Income Certificate in connection with the issuance of additional bonds upon the
basis of retirement of bonds, as provided for in Section 5.03(C)(2) thereof.




As set forth in the Ninth Supplemental Indenture, each Holder of a Series J
Bond, (including any successors and assigns and any owner of a book-entry
interest therein), solely by virtue of its acquisition thereof, has and has been
deemed to have consented, without the need for any further action or consent by
such Holder, to the amendment and restatement of the Indenture in substantially
the form set forth in Exhibit B appended to such Supplemental Indenture (the
“Amended and Restated Indenture”), with such additions, deletions, and other
changes made to such form prior to the time of such amendment and restatement
(“Future Changes”) (1) that add to the covenants of the Company in the Amended
and Restated Indenture,





 

- 3 -










or surrender rights or powers of the Company therein, for the benefit of the
Holders of the Outstanding Bonds, (2) as shall be requested by the Trustee and
its counsel, (3) as may be requested by the Department of Public Utility Control
of the State of Connecticut or other regulatory authority having jurisdiction
over the Company, or (4) otherwise, as shall be proposed by the Company after
the date of the execution and delivery of the Ninth Supplemental Indenture,
provided that (a) in the case of any Future Change described in clause (4), such
Future Change is not, in the reasonable judgment of the Company, inconsistent
with the fundamental structure and terms of the Amended and Restated Indenture,
and (b) in the case of any Future Change described in clause (3) or (4), such
Future Change does not, in the reasonable judgment of the Company, adversely
affect in any material respect the interests of the Holders of the Bonds.  




No reference herein to the Indenture and no provision of this Bond or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest on
this Bond at the times, places and rates, and in the coin or currency, herein
prescribed.




As provided in the Indenture and subject to certain limitations therein set
forth, this Bond is transferable on the Bond Register of the Company, upon
surrender of this Bond for transfer at the office or agency of the Company in
New York, New York, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Bond Registrar, duly
executed by the Registered Holder hereof or by his attorney duly authorized in
writing, and thereupon one or more new Bonds of the same series, or authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.




All Bonds of this series shall be fully interchangeable, and, upon surrender at
the office or agency of the Company in a Place of Payment therefor, shall be
exchangeable for other Bonds of this series of a different authorized
denomination or denominations, as requested by the Holder surrendering the same.




No service charge shall be made for any transfer or exchange hereinbefore
referred to, but the Company may require payment of a sum sufficient to cover
any tax or other governmental charge payable in connection therewith.




The Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Bond is registered as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Bond is overdue, and neither the Company, the Trustee nor
any such agent shall be affected by notice to the contrary.




Unless the certificate of authentication hereon has been executed by the Trustee
or Authenticating Agent by manual signature, this Bond shall not be entitled to
any benefit under the Indenture or be valid or obligatory for any purpose.











 

- 4 -

















































[THIS SPACE INTENTIONALLY LEFT BLANK]





 

- 5 -













[Signature page for Yankee Gas Services Company, First Mortgage Bond, 6.90%
Series J, Due 2018]




IN WITNESS WHEREOF, the Company has caused this Bond to be duly executed under
its corporate seal.


Dated: __________________

YANKEE GAS SERVICES COMPANY










By_____________________________


Name:

Title:  




Attest:




_________________________







This is one of the Bonds of the series designated therein referred to in the
within-mentioned Indenture.




THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., as Trustee







By_______________________________

    Authorized Officer











 

- 6 -













EXHIBIT B







FORM OF AMENDED AND RESTATED INDENTURE















